IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00377-CR

RALPH DEWAYNE WATKINS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                              Trial Court No. D36507


                                       ORDER


       Appellant’s Objection to Motion to Extend Time, filed on July 13, 2017, is

overruled. Appellant’s Motion to Strike State’s Brief and Proceed to Submission, filed on

the same date, is denied. The State’s Second motion for extension of time to file its brief

is granted.

                                          PER CURIAM
Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Objection overruled
Motion denied
Motion granted
Order issued and filed July 19, 2017




Watkins v. State                       Page 2